              Case 2:20-cv-00615-SMB Document 1 Filed 03/27/20 Page 1 of 9




 1   David J. McGlothlin, Esq. (SBN 026059)
     david@kazlg.com
 2   Ryan L. McBride, Esq. (SBN 032001)
 3   ryan@kazlg.com
     Kazerouni Law Group, APC
 4
     2633 E. Indian School Road, Ste 460
 5   Phoenix, AZ 85016
 6   Phone: 800-400-6808
     Fax: 800-520-5523
 7
     Attorneys for Plaintiff
 8
 9                      UNITED STATES DISTRICT COURT
                    DISTRICT OF ARIZONA, PHOENIX DIVISION
10
11   Richard Winters, Jr., individually and )        Case No.
     on behalf of all others similarly situated, )
12                                               )   CLASS ACTION
13   Plaintiff,                                  )
                                                 )   COMPLAINT FOR VIOLATIONS
14
            vs.                                  )   OF:
15                                               )
     Earnhardt’s Gilbert Dodge, Inc. d/b/a )            1.      NEGLIGENT VIOLATIONS
16                                                              OF THE TELEPHONE
     Earnhardt Chrysler Dodge Jeep Ram, )                       CONSUMER PROTECTION
17                                               )              ACT [47 U.S.C. §227(b)]
18   Defendant.                                  )      2.      WILLFUL VIOLATIONS
                                                                OF THE TELEPHONE
                                                 )              CONSUMER PROTECTION
19
                                                 )              ACT [47 U.S.C. §227(b)]
20                                               )
                                                 )   DEMAND FOR JURY TRIAL
21
                                                 )
22                                               )
23                                               )
                                                 )
24
                                                 )
25                                               )
26         Plaintiff Richard Winters, Jr. (“Plaintiff”), individually and on behalf of all
27   others similarly situated, alleges the following upon information and belief based
28   upon personal knowledge:


                                  CLASS ACTION COMPLAINT
                                                 1
                Case 2:20-cv-00615-SMB Document 1 Filed 03/27/20 Page 2 of 9




 1                               NATURE OF THE CASE
 2         1.      Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of Earnhardt’s Gilbert Dodge, Inc.
 5   d/b/a Earnhardt Chrysler Dodge Jeep Ram (“Defendant”), in negligently,
 6   knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
 7   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
 8   (“TCPA”) and related regulations.
 9                              JURISDICTION & VENUE
10         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
11   a resident of Arizona, seeks relief on behalf of a Class, which will result in at
12   least one class member belonging to a different state than that of Defendant who
13   is an Arizona company. Plaintiff also seeks up to $1,500.00 in damages for each
14   call, in violation of the TCPA, which, when aggregated among a proposed class
15   in the thousands, exceeds the $5,000,000.00 threshold for federal court
16   jurisdiction. Therefore, both diversity jurisdiction and the damages threshold
17   under the Class Action Fairness Act of 2005 (“CAFA”) are present, and this
18   Court has jurisdiction.
19         3.      Venue is proper in the United States District Court for the District of
20   Arizona pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does business
21   within the State of Arizona and Plaintiff resides within the County of Maricopa.
22                                        PARTIES
23         4.      Plaintiff is a natural person residing in Mesa, Arizona and is a
24   “person” as defined by 47 U.S.C. § 153 (39).
25         5.      Defendant is an Automobile Dealership and is a “person” as defined
26   by 47 U.S.C. § 153 (39).
27         6.      The above-named Defendant, and their subsidiaries and agents, are
28   collectively referred to as “Defendants.”


                                 CLASS ACTION COMPLAINT
                                                 2
                Case 2:20-cv-00615-SMB Document 1 Filed 03/27/20 Page 3 of 9




 1         7.      Plaintiff is informed and believes that at all relevant times, each and
 2   every Defendant were acting as an agent and/or employee of each of the other
 3   Defendant and were acting within the course and scope of said agency and/or
 4   employment with the full knowledge and consent of each of the other Defendant .
 5   Plaintiff is informed and believes that each of the acts and/or omissions
 6   complained of herein was made known to, and ratified by, each of the other
 7   Defendant .
 8                              FACTUAL ALLEGATIONS
 9         8.      Defendant contacted Plaintiff on Plaintiff’s cellular telephone
10   number ending in -6678, in an attempt to solicit Plaintiff to purchase Defendant’s
11   services numerous times within the last 12 months.
12         9.      The calls at issue solicited Plaintiff’s business in the form of
13   requesting that he bring his vehicle into Defendant’s place of business for the
14   purpose of purchasing repair and maintenance services.
15         10.     Defendant used an “automatic telephone dialing system” as defined
16   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
17         11.     On or about February 17, 2020, Defendant contacted or attempted to
18   contact Plaintiff from telephone number (480) 926-4000 confirmed to be
19   Defendant’s number. When Plaintiff answered the call, there was a pre-recorded
20   voice on the other line.
21         12.     Defendant’s calls constituted calls that were not for emergency
22   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
23         13.     Defendant’s calls were placed to telephone number assigned to a
24   cellular telephone service for which Plaintiff incurs a charge for incoming calls
25   pursuant to 47 U.S.C. § 227(b)(1).
26         14.     During all relevant times, Defendant did not possess Plaintiff’s
27   “prior express consent” to receive calls using an automatic telephone dialing
28   system on his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).


                                 CLASS ACTION COMPLAINT
                                                3
              Case 2:20-cv-00615-SMB Document 1 Filed 03/27/20 Page 4 of 9




 1         15.    While Plaintiff is a customer of Defendant’s, Defendant did not
 2   secure proper written consent, as is required under the 2013 telemarketing
 3   regulations. Plaintiff did not sign a compliant written consent form.
 4         16.    On information and belief, instead, Defendant simply robot-dialed
 5   all of its customers for marketing purposes in the same or similar manner as
 6   Plaintiff, without written consent. Plaintiff seeks to represent a class of similarly
 7   situated consumers.
 8         17.    Defendant placed multiple calls soliciting its business to Plaintiff on
 9   his cellular telephone ending in -6678.
10                               CLASS ALLEGATIONS
11         18.    Plaintiff brings this action individually and on behalf of all others
12   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
13   Classes”).
14         19.    The class concerning the ATDS claim for no prior express consent
15   (hereafter “The ATDS Class”) is defined as follows:
16
                  All persons within the United States who received any
17                solicitation/telemarketing   telephone   calls    from
18                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
19
                  system or an artificial or prerecorded voice and such
20                person had not previously consented to receiving such
21
                  calls within the four years prior to the filing of this
                  Complaint
22
23         20.    Plaintiff represents, and is a member of, The ATDS Class, consisting
24   of all persons within the United States who received any collection telephone
25   calls from Defendant to said person’s cellular telephone made through the use of
26   any automatic telephone dialing system or an artificial or prerecorded voice and
27   such person had not previously not provided their cellular telephone number to
28   Defendant within the four years prior to the filing of this Complaint.


                                CLASS ACTION COMPLAINT
                                               4
              Case 2:20-cv-00615-SMB Document 1 Filed 03/27/20 Page 5 of 9




 1         21.    Defendant, including their employees and agents, are excluded from
 2   The Classes. Plaintiff does not know the number of members in The Classes, but
 3   believes the Classes members number in the thousands, if not more. Thus, this
 4   matter should be certified as a Class Action to assist in the expeditious litigation
 5   of the matter.
 6         22.    The Classes are so numerous that the individual joinder of all of its
 7   members is impractical. While the exact number and identities of The Classes
 8   members are unknown to Plaintiff at this time and can only be ascertained
 9   through appropriate discovery, Plaintiff is informed and believes and thereon
10   alleges that The Classes includes thousands of members. Plaintiff alleges that
11   The Classes members may be ascertained by the records maintained by
12   Defendant.
13         23.    Plaintiff and members of The ATDS Class were harmed by the acts
14   of Defendant in at least the following ways: Defendant illegally contacted
15   Plaintiff and ATDS Class members via their cellular telephones thereby causing
16   Plaintiff and ATDS Class members to incur certain charges or reduced telephone
17   time for which Plaintiff and ATDS Class members had previously paid by having
18   to retrieve or administer messages left by Defendant during those illegal calls, and
19   invading the privacy of said Plaintiff and ATDS Class members.
20         24.    Common questions of fact and law exist as to all members of The
21   ATDS Class which predominate over any questions affecting only individual
22   members of The ATDS Class. These common legal and factual questions, which
23   do not vary between ATDS Class members, and which may be determined
24   without reference to the individual circumstances of any ATDS Class members,
25   include, but are not limited to, the following:
26                a.     Whether, within the four years prior to the filing of this
27                       Complaint, Defendant made any telemarketing/solicitation call
28                       (other than a call made for emergency purposes or made with


                                 CLASS ACTION COMPLAINT
                                               5
              Case 2:20-cv-00615-SMB Document 1 Filed 03/27/20 Page 6 of 9




 1                      the prior express consent of the called party) to a ATDS Class
 2                      member using any automatic telephone dialing system or any
 3                      artificial or prerecorded voice to any telephone number
 4                      assigned to a cellular telephone service;
 5                b.    Whether Plaintiff and the ATDS Class members were
 6                      damaged thereby, and the extent of damages for such
 7                      violation; and
 8                c.    Whether Defendant should be enjoined from engaging in such
 9                      conduct in the future.
10         25.    As a person that received numerous telemarketing/solicitation calls
11   from Defendant using an automatic telephone dialing system or an artificial or
12   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
13   claims that are typical of The ATDS Class.
14         26.    Plaintiff will fairly and adequately protect the interests of the
15   members of The Classes. Plaintiff has retained attorneys experienced in the
16   prosecution of class actions.
17         27.    A class action is superior to other available methods of fair and
18   efficient adjudication of this controversy, since individual litigation of the claims
19   of all Classes members is impracticable. Even if every Classes member could
20   afford individual litigation, the court system could not. It would be unduly
21   burdensome to the courts in which individual litigation of numerous issues would
22   proceed. Individualized litigation would also present the potential for varying,
23   inconsistent, or contradictory judgments and would magnify the delay and
24   expense to all parties and to the court system resulting from multiple trials of the
25   same complex factual issues. By contrast, the conduct of this action as a class
26   action presents fewer management difficulties, conserves the resources of the
27   parties and of the court system, and protects the rights of each Classes member.
28         28.    The prosecution of separate actions by individual Classes members


                                CLASS ACTION COMPLAINT
                                                 6
              Case 2:20-cv-00615-SMB Document 1 Filed 03/27/20 Page 7 of 9




 1   would create a risk of adjudications with respect to them that would, as a practical
 2   matter, be dispositive of the interests of the other Classes members not parties to
 3   such adjudications or that would substantially impair or impede the ability of such
 4   non-party Class members to protect their interests.
 5         29.    Defendant have acted or refused to act in respects generally
 6   applicable to The Classes, thereby making appropriate final and injunctive relief
 7   with regard to the members of the Classes as a whole.
 8                             FIRST CAUSE OF ACTION
 9          Negligent Violations of the Telephone Consumer Protection Act
10                                   47 U.S.C. §227(b).
11                             On Behalf of the ATDS Class
12         30.    Plaintiff repeats and incorporates by reference into this cause of
13   action the allegations set forth in the paragraphs above.
14         31.    The foregoing acts and omissions of Defendant constitute numerous
15   and multiple negligent violations of the TCPA, including but not limited to each
16   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
17   particular 47 U.S.C. § 227 (b)(1)(A).
18         32.    As a result of Defendant’s negligent violations of 47 U.S.C. §
19   227(b), Plaintiff and the Class Members are entitled an award of $500.00 in
20   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
21   227(b)(3)(B).
22         33.    Plaintiff and the ATDS Class members are also entitled to and seek
23   injunctive relief prohibiting such conduct in the future.
24   ///
25   ///
26   ///
27   ///
28   ///


                                 CLASS ACTION COMPLAINT
                                               7
              Case 2:20-cv-00615-SMB Document 1 Filed 03/27/20 Page 8 of 9




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                   47 U.S.C. §227(b)
 5                             On Behalf of the ATDS Class
 6         34.    Plaintiff repeats and incorporates by reference into this cause of
 7   action the allegations set forth in the paragraphs above.
 8         35.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227 (b)(1)(A).
12         36.    As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
15   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         37.    Plaintiff and the Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18                                PRAYER FOR RELIEF
19   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
20                             FIRST CAUSE OF ACTION
21          Negligent Violations of the Telephone Consumer Protection Act
22                                   47 U.S.C. §227(b)
23               • As a result of Defendant’s negligent violations of 47 U.S.C.
24                §227(b)(1), Plaintiff and the ATDS Class members are entitled to
25                and request $500 in statutory damages, for each and every violation,
26                pursuant to 47 U.S.C. 227(b)(3)(B).
27               • Any and all other relief that the Court deems just and proper.
28



                                 CLASS ACTION COMPLAINT
                                               8
              Case 2:20-cv-00615-SMB Document 1 Filed 03/27/20 Page 9 of 9




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                   47 U.S.C. §227(b)
 5               • As a result of Defendant’s willful and/or knowing violations of 47
 6                U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
 7                entitled to and request treble damages, as provided by statute, up to
 8                $1,500, for each and every violation, pursuant to 47 U.S.C.
 9                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
10               • Any and all other relief that the Court deems just and proper.
11                                    JURY DEMAND
12         38.    Pursuant to the Seventh Amendment to the Constitution of the
13   United States of America, Plaintiff is entitled to, and demands, a trial by jury.
14
15
16         Respectfully Submitted this 27th Day of March, 2020.
17
                                      Kazerouni Law Group, APC
18
19                                    By: /s/ Ryan L. McBride
20                                           Ryan L. McBride, Esq.

21                                    Counsel for Plaintiff and the Proposed Class
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               9
